Title: From George Washington to Jonathan Boucher, 5 August 1773
From: Washington, George
To: Boucher, Jonathan

 

Dear Sir,
Mount Vernon Augt 5th 1773.

Under cover with this Letter I send you a Bill of Excha: on Robt Cary & Co. for £65 Sterlg, which is the amount of your acct at 66⅔, more than which the Govr told me might be had for good Bills. I have made no deduction for the sums of £1.5.0 & £2.6.0 Virga Curry paid Rind & Purdie on your Acct nor of £1.4.0 York Cy paid Gaine, Whose receipt I now Inclose; as, to the best of my recollection, I formerly did the other two—these Sums you can pay me at some other time. In the meanwhile please to give me a receipt at the foot of Mr Custis’s Acct (Inclos’d) for the Sum now paid.
I hope this Letter will find you easd of the Pains, you complaind of in your last, and that you may find it convenient, if Govr Eden Inclines to make me a visit from your House to accompany him. Mrs Washington joins me in Affecte Compliments to Mrs Miss Boucher and your self & I am with very great regard Dr Sir Yr Most Obedt Servt

Go: Washington

